SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

166
CA 16-00842
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


ACEA MOSEY, AS ADMINISTRATOR OF THE ESTATE OF
LAURA CUMMINGS, DECEASED, PLAINTIFF-APPELLANT,

                      V                            MEMORANDUM AND ORDER

COUNTY OF ERIE, DEFENDANT-RESPONDENT.
(APPEAL NO. 3.)


CONNORS LLP, BUFFALO (JOHN T. LOSS OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (JEREMY C. TOTH OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered May 3, 2016. The order, insofar as appealed
from, denied that part of plaintiff’s motion to settle the record with
respect to inclusion of a transcript of oral argument of the motions
at issue in appeal No. 1.

     It is hereby ORDERED that the order insofar as appealed from is
unanimously reversed on the law without costs, and that part of
plaintiff’s motion seeking inclusion of the transcript of oral
argument in the record on appeal in appeal No. 1 is granted.

     Same memorandum as in Mosey v County of Erie ([appeal No. 1] ___
AD3d ___ [Mar. 24, 2017]).




Entered:    March 24, 2017                       Frances E. Cafarell
                                                 Clerk of the Court